

AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT
 


 
THIS AMENDMENT AGREEMENT is made effective as at the 13th day of July, 2010.
 
BETWEEN:


SEABRIDGE GOLD CORPORATION
(“Seabridge”)


and


PACIFIC INTERMOUNTAIN GOLD CORPORATION
(“PIGC”)


and


SEABRIDGE GOLD INC.
(“SEA”)


and


CONSTITUTION MINING CORP.
 
(the “Purchaser”)
 
WHEREAS:
 
A.  
Seabridge, PIGC, SEA and the Purchaser (the “Parties”) entered into an asset
purchase agreement dated April 1, 2010 (the “APA”);

 
B.  
The Parties wish to amend the APA to make such amendments as are set forth
herein.

 
NOW THEREFORE in consideration of the mutual premises and the covenants and
agreements hereinafter contained, the receipt and sufficiency of which is hereby
acknowledged, the Parties covenant and agree as follows:
 
1.             Payment of BLM Fees Amount – As consideration for the amendment
to the APA set forth in Section 2(a) of this Amendment Agreement, the Purchaser
agrees to:
 
(a)            
pay to SEA, immediately upon execution of this Agreement, by wire transfer,
US$302,260 (the "BLM Fees Amount"), being the amount of the BLM fees in respect
of the Mineral Properties (as defined in the APA) that are scheduled by SEA to
be paid in July of 2010 (the "BLM Fees"); and

 

 
 

--------------------------------------------------------------------------------

 



 
(b)         
reimburse SEA, Seabridge or PIGC, as applicable, for all costs ("Additional
Holding Costs") of maintaining the interests of SEA, Seabridge and PIGC, as
applicable, in the Mineral Properties, including all payments required to be
made by SEA, Seabridge or PIGC under the Contracts, that are paid by SEA,
Seabridge or PIGC during the period commencing on the effective date of this
Amendment Agreement and ending on the Closing Date, by paying to SEA an amount
equal to such costs within five business days of delivery to the Purchaser by
SEA of evidence of payment thereof by SEA, Seabridge or PIGC, as applicable.

 
The Parties agree that:
 
1.  
SEA shall not make use of the BLM Fees Amount other than to make payment of the
BLM Fees;

 
2.  
the BLM Fees Amount shall not be credited against the Purchase Price (as defined
in the APA), except that, the portion of the BLM Fees Amount, if any, not
expended for payment of the BLM Fees as at the Closing Date (as defined in the
APA) shall be credited against the Purchase Price payable pursuant to Section
2.2(b) of the APA;

 
3.  
the BLM Fees shall not be refundable in the event that the completion and sale
of the Assets (as defined in the APA) contemplated by the APA is not completed;

 
4.  
if SEA has not received the wire transfer of the BLM Fees Amount referred to
above at or before 5:00 p.m. Toronto time on July 16, 2010, SEA shall thereafter
have the right to terminate, by written notice to the Purchaser and without any
action on the part of the Purchaser, the amendment to the APA set forth in
Section 2(a) of this Amendment Agreement, and, upon the giving of such written
notice, Section 2(a) of this Amendment Agreement shall be null and void and of
no further force and effect and Sections 7.1(b)(ii) and 7.1(c)(ii) of the APA
shall be restored to their original construction;

 
5.  
amounts paid to SEA by the Purchaser as reimbursement of Additional Holding
Costs shall not be credited against the Purchase Price;

 
6.  
amounts paid to SEA by the Purchaser as reimbursement of Additional Holding
Costs shall not be refundable in the event that the completion and sale of the
Assets contemplated by the APA is not completed; and

 
7.  
if SEA has not been reimbursed by the Purchaser for any Additional Holding Costs
within five business days of delivery to the Purchaser by SEA of evidence of
payment thereof by SEA, Seabridge or PIGC, as applicable, SEA shall thereafter
have the right to terminate, by written notice to the Purchaser and without any
action on the part of the Purchaser, the amendment to the APA set forth in
Section 2(a) of this Amendment Agreement, and, upon the giving of such written
notice, Section 2(a) of this Amendment Agreement shall be null and void and of
no further force and effect and Sections 7.1(b)(ii) and 7.1(c)(ii) of the APA
shall be restored to their original construction.

 

 
- 2 -

--------------------------------------------------------------------------------

 


 
2.          Amendment – The parties hereby agree that the APA shall be amended
as follows:
 
(a)         
The date “June 20, 2010” included in Sections 7.1(b)(ii) and 7.1(c)(ii) of the
APA is hereby deleted and replaced with “September 30, 2010”.

 
(b)         
Schedule A to the APA is hereby deleted in its entirety and replaced with the
following:

 
SCHEDULE A
 
LEASEHOLD PROPERTIES
 
County
Project
# of
Claims
Operator
Owner(s)
Notes:
County
Nevada:
         
Nevada:
CHURCHILL
ARON (Aron & Windmill claims)
20
SEABRIDGE
RENEGADE (10) + EM CRIST(10)
Lease from Renegade Exploration Inc.
CHURCHILL
ELKO
MOUNT WILSON (W.C. claims)
8
PIGCO
MARGRAF et al
Lease from Margraf et al
ELKO
NYE
RAYS (RAYS & SAM claims)
25
PIGCO
DK JENNINGS
Lease from Jennings et al
NYE
NYE
CLIFFORD (COUGAR & TERRY claims)
4
PIGCO
AJ CLIFFORD et al
Lease from Boscovich and Clifford et al
NYE
NYE
HANNAPAH (DODGE & LORIE claims)
8 [Note: see #6 at Schedule C]
PIGCO
BC DUTCHER
Lease from Dutcher
NYE
NYE
McCANN (RUBY claim)
1
PIGCO
L BOSCOVICH + BOTTOM FAMILY TRUST
Lease from Bottom Family trust
NYE
NYE
MERGER (RUBY claims)
3
PIGCO
B&M BOSCOVICH + RE&GE CLIFFORD
Lease from Boscovich et al
NYE
NYE
THUNDER MTNISILVER ACE (SILVER ACE claim)
1
PIGCO
L BOSCOVICH + BOTTOM FAMILY TRUST
Lease from Bottom Family Trust
NYE
NYE
THUNDER MTN/TOUGH NUT (TOUGH NUT claims)
2
PIGCO
L BOSCOVICH + BOTTOM FAMILY TRUST
Lease from Bottom Family Trust
NYE
ESMERALDA
CASTLE ROCK (CP,JD,NBSS,NEW,DJ,JAZ&WE S claims)
125
SEABRIDGE
PLATORO (73) + KENNECOTT (20) + GREAT BASIN (32)
Agreement with Platoro
ESMERALDA



 

 
- 3 -

--------------------------------------------------------------------------------

 


 
(c)         
Schedule B to the APA is hereby deleted in its entirety and replaced with the
following:

 
SCHEDULE B
 
CLAIMS
 
County
Project
# of
Claims
Operator
Owner(s)
Notes:
County
Nevada:
         
Nevada:
CHURCHILL
WESTGATE (M claims)
98
SEABRIDGE
SEABRIDGE
 
CHURCHILL
ELKO
MAVERICK NORTH (RE claims)
28
PIGCO
PIGCO
 
ELKO
ELKO
MOUNT WILSON (DC claims)
31
PIGCO
PIGCO
 
ELKO
ESMERALDA
CLAYTON RIDGE (LA claims)
6
PIGCO
PIGCO
 
ESMERALDA
ESMERALDA
GILBERT SOUTH (CC claims)
102
PIGCO
PIGCO
 
ESMERALDA
ESMERALDA
MILLER'S SOUTH (AS claims)
21
PIGCO
PIGCO
 
ESMERALDA
HUMBOLDT
KING'S RIVER (AT claims)
44
PIGCO
PIGCO
 
HUMBOLDT
MINERAL
TETON (LP claims)
20
PIGCO
PIGCO
 
MINERAL
NYE
B.A.BRECCIA (BAB claims)
18
PIGCO
PIGCO
 
NYE
NYE
BAXTER SPRINGS (BAXTER & PZ claims)
40
PIGCO
PIGCO
 
NYE
NYE
BELLEHELLEN WEST (YH
claims)
18
PIGCO
PIGCO
 
NYE
NYE
CLIFFORD (CM claims)
64
PIGCO
PIGCO
 
NYE
NYE
EDEN (EN claims)
21
PIGCO
PIGCO
 
NYE
NYE
ELLENDALE (YC and TF claims)
168
PIGCO
PIGCO
 
NYE
NYE
FOUR MILE BASIN (KM claims)
207
PIGCO
PIGCO
 
NYE
NYE
GEORGE'S CANYON (GC claims)
30
PIGCO
PIGCO
 
NYE
NYE
GOLDEN ARROW SOUTH (GS claims)
230
PIGCO
PIGCO
 
NYE




 
- 4 -

--------------------------------------------------------------------------------

 



County
Project
# of
Claims
Operator
Owner(s)
Notes:
County
Nevada:
         
Nevada:
NYE
LIBERTY SPRINGS (LB claims)
80
PIGCO
PIGCO
 
NYE
NYE
MERGER (BH claims)
46
PIGCO
PIGCO
 
NYE
NYE
MIDWAY ISLANDS
16
PIGCO
PIGCO
 
NYE
 
(KN,MWAY,NY & RF claims)
         
NYE
MIDWAY NW (DB claims)
40
PIGCO
PLACER DOME
 
NYE
NYE
MIDWAY SW (DBS claims)
47
PIGCO
PLACER DOME
 
NYE
NYE
RAYS (SE claims)
62
PIGCO
PIGCO
 
NYE
NYE
STONEWALL (SW claims)
73
PIGCO
PIGCO
 
NYE
NYE
THUNDER MOUNTAIN (AW
claims)
173
PIGCO
PIGCO
 
NYE
NYE
THUNDER MOUNTAIN (AW claims)
53
PIGCO
PIGCO
 
NYE
NYE
McCANN (MC claims)
24
PIGCO
PIGCO
 
NYE
NYE
HANNAPAH (DODGE & LORIE claims)
6
SEABRIDGE
SEABRIDGE
See note at Contract #6 on Schedule C
 

 
(d)        
Schedule C to the APA is hereby deleted in its entirety and replaced with the
following:

 
 
SCHEDULE C
 
CONTRACTS
 
1.  
Mining Lease and Agreement – Rays Project among Donald K. Jennnings, Joe Leising
and Pamela Leising and Pacific Intermountain Gold Corporation (“PIGCO”) dated
January 3, 2003 relating to the lease of unpatented mining claims in Nye County
Nevada.

 
2.  
Mining Lease Agreement among Margraf Explosives, Inc., Mountain View
Exploration, Inc., Donald M. and Inge M. Duncan Family Trust, 1994 and PIGCO
dated April 28, 2003 relating to the lease of mining claims in Elko County,
Nevada.

 
3.  
Mining Lease and Agreement – Tough Nut Project between Bottom Family Trust and
PIGCO dated October 10, 2002 relating to the lease of two unpatented mining
claims in Nye County, Nevada.

 
4.  
Mining Lease and Agreement – Silver Ace Project between Limon KL Boscovich and
the Bottom Family Trust and PIGCO dated October 10, 2002 relating to the lease
of one unpatented mining claim in Nye County, Nevada.

 

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
5.  
Mining Lease and Agreement – Merger Project among Bozo Boscovich, William Roy
Clifford and Gladys E. Clifford and PIGCO dated November 1, 2002 relating to the
lease of three unpatented mining claims in Nye County Nevada.

 
6.  
Mining Lease and Agreement – Hannapah Project between Bruce C. Dutcher and PIGCO
dated November 7, 2002 relating to the lease of six unpatented and eight
patented mining claims in Nye County, Nevada. [Note:  the six unpatented mining
claims are registered in the name of Seabridge Gold Corporation and are also
listed under Schedule B]

 
7.  
Mining Lease and Agreement – McCann Project between Bottom Family Trust and
PIGCO dated October 10, 2002 and amended Oct 10, 2003, relating to the lease of
one unpatented mining claim in Nye County, Nevada.

 
8.  
Mining Lease and Agreement between Platoro West, Inc., and Seabridge Resources
Inc., dated August 15, 2000 relating to the lease of unpatented mining claims in
Esmerelda County, Nevada.

 
9.  
Mining Lease and Agreement – Aron Project, between Renegade Exploration Inc.,
and Elliot Crist and Seabridge Gold Corporation dated October 9, 2002 relating
to the lease of unpatented mining claims in Churchill County, Nevada.

 
10.  
Mining Lease and Agreement – Clifford Project among Bozo Boscovich, William Roy
Clifford and Gladys E. Clifford and PIGCO dated November 1, 2002 relating to the
lease of four unpatented mining claims in Nye County, Nevada.

 
11.  
Letter Agreement between Placer Dome Exploration Inc. (“PDX”) and PIGCO,
undated, relating to the DB and DBS groups of unpatented mining claims in Nye
County, Nevada.



 
(e)        
Schedule L to the APA is hereby deleted in its entirety and replaced with the
following:

 
SCHEDULE L
 
ALLOCATION OF THE PURCHASE PRICE
 

 
County
Project
# of Claims
Percentage of Purchase Price allocated
A
Churchill
Aron
20
1%
 
Churchill
Westgate
98
B
Elko
Maverick North
28
1%
 
Elko
Mount Wilson
31
 
Elko
Mount Wilson
8
C
Esmeralda
Castle Rock
125
65%
 
Esmeralda
Clayton Ridge
6
1%
 
Esmeralda
Gilbert South
102
 
Esmeralda
Miller’s South
21




 
- 6 -

--------------------------------------------------------------------------------

 






 
County
Project
# of Claims
Percentage of Purchase Price allocated
D
     
1%
 
Humboldt
King’s River
44
 
Mineral
Teton
20
E
NYE
B.A. Breccia
18
2%
 
NYE
Baxter Springs
40
 
NYE
Bellehellen West
18
 
NYE
Clifford
64
 
NYE
Eden
21
 
NYE
Ellendale
168
F
NYE
Four Mile Basin
207
10%
G
NYE
George’s Canyon
30
0%
H
NYE
Golden Arrow South
230
5%
I
NYE
Hannapah
196
5%
 
NYE
Hannapah
8
 
NYE
Hannapah
6
J
NYE
Liberty Springs
80
1%
 
NYE
Merger
46
K
NYE
Midway Islands
16
1%
 
NYE
Midway NW
40
 
NYE
Midway SW
47
L
NYE
Rays
62
1%
 
NYE
Rays
25
M
NYE
Stonewall
73
5%
 
NYE
Thunder Mountain
173
 
NYE
Thunder Mountain
53
 
NYE
Thunder Mtn/Silver Ace
1
 
NYE
Thunder Mtn/Tough Nut
2
N
NYE
Clifford
4
1%
 
NYE
McCann
1
 
NYE
McCann
24
 
NYE
Merger
3


 
- 7 -

--------------------------------------------------------------------------------

 

 
3.           Limited Effect - This Amendment Agreement is supplemental to the
APA and shall form one instrument with the APA.  Except as amended herein, the
APA shall continue to be, and shall remain, in full force and effect in
accordance with its terms as currently written.
 
4.           Counterparts and Facsimile Copies - This Amendment Agreement may be
executed in counterparts, each of which when so executed shall be deemed to be
an original and such counterparts shall constitute one and the same instrument
and notwithstanding the date of execution shall be deemed to bear a date as of
the date of this Amendment Agreement.  A facsimile transcribed copy of this
Amendment Agreement signed by a Party in counterpart or otherwise, shall be
deemed to be and to constitute a properly executed, delivered and binding
document of the party so signing, notwithstanding any variation in the dates of
execution.
 
5.            Governing Law - This Amendment Agreement will be governed by and
construed in accordance with the laws of British Columbia and of Canada
applicable therein, which will be deemed to be the proper law hereof.
 
6.            Attornment - The courts of British Columbia will have exclusive
jurisdiction to entertain and determine all disputes and claims, whether for
specific performance, injunction, declaration or otherwise howsoever both at law
and in equity, arising out of or in any way connected with the construction,
breach, or alleged, threatened or anticipated breach of this Amendment
Agreement, and will have jurisdiction to hear and determine all questions as to
the validity, existence or enforceability thereof.
 

 
- 8 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have executed this Amendment Agreement as of the
day and year first above written.
 
SEABRIDGE GOLD CORPORATION
 
Per:
 
/s/ Rudi Fronk                                                          
Rudi Fronk
Authorized Signatory
 
 
PACIFIC INTERMOUNTAIN GOLD CORPORATION
 
Per:
 
/s/ Rudi Fronk                                                          
Rudi Fronk
Authorized Signatory
 
 
SEABRIDGE GOLD INC.
 
Per:
 
/s/ Rudi Fronk                                                            
Rudi Fronk
Authorized Signatory


 
CONSTITUTION MINING CORP.
 
Per:
 
/s/ Michael Stocker                                                   
Michael Stocker
Authorized Signatory
 


 

 
- 9 -

--------------------------------------------------------------------------------

 
